internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi - plr-163743-02 date date x trust trust trust a b d1 d2 d3 d4 d5 state accounting firm plr-163743-02 dear this letter responds to a letter from x’s authorized representative dated date and subsequent correspondence submitted on behalf of x requesting a ruling under sec_1362 of the internal_revenue_code the information submitted states that x was incorporated under the laws of state on d1 x elected to be an s_corporation effective d2 on d2 a and b were the shareholders of x on d3 a and b transferred shares of x to trust trust and trust a x’s president represents that trust trust and trust were intended to be qualified subchapter_s trusts qssts however no qsst election was timely filed on behalf of trust trust and trust therefore x’s s election terminated on d3 additionally trust trust and trust failed to distribute all of the trusts’ income as required by sec_1361 the respective beneficiaries of trust trust and trust reported their allocable share of x’s income consistent with the treatment of trust trust and trust as qssts on d4 accounting firm began reviewing the returns of x and the returns of the beneficiaries of trust trust and trust in the course of this review accounting firm discovered that no qsst election was timely filed on behalf of trust trust and trust additionally accounting firm discovered that trust trust and trust failed to distribute all the trusts’ income as required by sec_1361 on d5 the trustees of trust trust and trust distributed all of the trusts’ income as required by sec_1361 to each respective trust_beneficiary a represents that the circumstances resulting in the termination of x’s s_corporation_election were inadvertent and were not motivated by tax_avoidance or retroactive tax planning x and its shareholders have agreed to make such adjustments consistent with the treatment of x as an s_corporation as may be required by the secretary sec_1362 provides that except as provided in sec_1362 a small_business_corporation may elect in accordance with the provisions of sec_1362 to be an s_corporation sec_1361 provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1361 provides that the term small_business_corporation is a domestic_corporation which is not an ineligible shareholder and which does not have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual plr-163743-02 sec_1361 provides that for purposes of sec_1361 a_trust all of which is treated under subpart e of part i of subchapter_j of chapter as owned by an individual who is a citizen or resident_of_the_united_states may be a shareholder sec_1361 provides that in the case of a qsst with respect to which a beneficiary makes an election under sec_1361 such trust shall be treated as a_trust described in sec_1361 and for purposes of sec_678 the beneficiary of such trust shall be treated as the owner of that portion of the trust which consists of stock in an s_corporation with respect to which the election under sec_1361 is made sec_1361 provides that a beneficiary of a qsst or his legal_representative may elect to have sec_1361 apply sec_1361 provides that an election under sec_1361 shall be effective up to days and months before the date of the election sec_1_1361-1 of the income_tax regulations provides that the current income_beneficiary of the trust must make the election under sec_1361 by signing and filing with the service_center with which the corporation files its income_tax return the applicable form or a statement including the information listed in sec_1_1361-1 sec_1362 provides that an election under sec_1362 will be terminated whenever at any time on or after the 1st day of the 1st taxable_year for which the corporation is an s_corporation such corporation ceases to be a small_business_corporation sec_1362 provides that the termination shall be effective on and after the date of cessation sec_1362 provides that if an election under sec_1362 by any corporation a was not effective for the taxable_year for which made determined without regard to sec_1362 by reason of a failure to meet the requirements of sec_1361 or to obtain shareholder consents or b was terminated under sec_1362 or the secretary determines that the circumstances resulting in such ineffectiveness or termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in such ineffectiveness or termination steps were taken a so that the corporation is a small_business_corporation or b to acquire the required shareholder consents and the corporation and each person who was a shareholder in the corporation at any time during the period specified pursuant to sec_1362 agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in such ineffectiveness or termination such corporation shall be treated as an s_corporation during the period specified by the secretary based solely on the representations made and the information submitted we conclude that x’s s_corporation_election terminated on d3 under sec_1362 of the code because the respective beneficiaries of trust trust and trust failed to plr-163743-02 timely file an election under sec_1361 we further conclude that the termination of x’s s election was an inadvertent termination within the meaning of sec_1362 accordingly pursuant to the provisions of sec_1362 x will be treated as continuing to be an s_corporation from d3 and thereafter provided x’s election to be an s_corporation was not invalid and provided that the election was not otherwise terminated under sec_1362 all of x’s shareholders in determining their respective income_tax liabilities for the period beginning d3 and thereafter must include their pro_rata share of the separately_stated and non-separately stated computed items of x as provided in sec_1366 make any adjustments to basis provided in sec_1367 and take into account any distributions made by x as provided in sec_1368 additionally from d3 and thereafter trust trust and trust will be treated as qssts described in sec_1361 and the respective beneficiaries of trust trust and trust will be treated as the respective owners of the x stock held by trust trust and trust provided that the respective beneficiaries of trust trust and trust file a qsst election effective d3 for each trust with the appropriate service_center within days following the date of this letter if trust trust trust x or x’s shareholders fail to treat x as described above this ruling shall be null and void a copy of this letter should be attached to the qsst elections except as specifically ruled above we express no opinion concerning the federal tax consequences of the transactions described above under any other provision of the code specifically no opinion is expressed on whether x is otherwise eligible to be treated as an s_corporation or whether trust trust and trust are eligible qssts under sec_1361 this ruling letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file with this office a copy of this letter is being sent to x sincerely yours j thomas hines chief branch associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
